Exhibit 10.5
INTEGRA BANK CORPORATION
2007 EQUITY INCENTIVE PLAN
(As amended April 15, 2009)
1. Plan Purpose. The purpose of the Plan is to promote the long-term interests
of the Company and its shareholders by providing a means for attracting and
retaining officers, directors and key employees of the Company and its
Affiliates.
2. Definitions. The following definitions are applicable to the Plan:
“Affiliate” means any “parent corporation” or “subsidiary corporation” of the
Company as such terms are defined in Code sections 424(e) and (f), respectively.
“Award” means the grant by the Committee of Incentive Stock Options,
Non-Qualified Stock Options, Restricted Shares, Performance Shares, Performance
Units, Stock SARs or any combination thereof, as provided in the Plan.
“Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.
“Base Value” means, with respect to a Stock SAR, the Market Value of a Share on
the date of grant of the Stock SAR.
“Board” means the Board of Directors of the Company.
“Cause” means, in connection with a Participant’s termination of service, theft
or embezzlement from the Company or any Affiliate, violation of a material term
or condition of employment, disclosure of confidential information of the
Company or any Affiliate, conviction of the Participant of a crime of moral
turpitude, stealing of trade secrets or intellectual property owned by the
Company or any Affiliate, any act by the Participant in competition with the
Company or any Affiliate, or any other act, activity or conduct of a Participant
which in the opinion of the Board is adverse to the best interests of the
Company or any Affiliate.
“Change in Control” means each of the events set forth in any one of the
following paragraphs:
(i) The acquisition, within a 12-month period ending on the date of the most
recent acquisition, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act as in effect from time to time) of
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, that the following acquisitions shall
not constitute an acquisition of control: (A) any acquisition by a Person who,
immediately before the commencement of the 12-month period, already held
beneficial ownership of thirty-five percent (35%) or more of that combined
voting power; (B) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (C) any
acquisition by the Company, (D) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (E) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (A), (B) and (C) of
subsection (iii) of this definition are satisfied;

 

 



--------------------------------------------------------------------------------



 



(ii) The replacement of a majority of members of the Company’s Board of
Directors during any 12-month period, by members whose appointment or election
is not endorsed by a majority of the members of the Company’s Board of Directors
prior to the date of the appointment or election;
(iii) A reorganization, merger or consolidation, in each case, unless, following
such reorganization, merger or consolidation, (A) more than sixty percent (60%)
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the outstanding
Company common stock and outstanding Company voting securities immediately prior
to such reorganization, merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization, merger
or consolidation, of the outstanding Company stock and outstanding Company
voting securities, as the case may be, (B) no Person (excluding the Company, any
employee benefit plan or related trust of the Company or such corporation
resulting from such reorganization, merger or consolidation and any Person
beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, twenty-five percent (25%) or more of the
outstanding Company common stock or outstanding voting securities, as the case
may be) beneficially owns, directly or indirectly, twenty-five percent (25%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation;
(iv) A complete liquidation or dissolution of the Company; or
(v) The sale or other disposition of all or substantially all of the assets of
the Company, other than any of the following dispositions: (A) to a corporation
with respect to which following such sale or other disposition (x) more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and outstanding
Company voting securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Company common stock and
outstanding Company voting securities, as the case may be, (y) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty-five
percent (25%) or more of the outstanding Company common stock or outstanding
Company voting securities, as the case may be) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (z) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; (B) to a shareholder of the Company in exchange for or with respect to
its stock; (C) to a Person that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all outstanding stock of the
Company; or (D) to an entity, at least fifty percent (50%) or more of the total
value or voting power of which is owned, directly or directly, by the Company or
by a Person described in (C).
Despite any other provision of this definition to the contrary, an occurrence
shall not constitute a Change in Control if it does not constitute a change in
the ownership or effective control, or in the ownership of a substantial portion
of the assets of, the Company within the meaning of Code
Section 409A(a)(2)(A)(v) and its interpretive regulations.

 

2



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986, as amended, and its interpretive
regulations.
“Committee” means the Compensation Committee appointed by the Board pursuant to
Section 3 of the Plan.
“Company” means Integra Bank Corporation, an Indiana corporation.
“Continuous Service” means, in the case of an Employee, the absence of any
interruption or termination of service as an Employee of the Company or an
Affiliate; and in the case of an individual who is not an Employee, the absence
of any interruption or termination of the service relationship between the
individual and the Company or an Affiliate. Service will not be considered
interrupted in the case of sick leave, military leave or any other leave of
absence approved by the Company or in the case of a Participant’s transfer
between the Company and an Affiliate or any successor to the Company.
“Director” means any individual who is a member of the Board.
“Disability” means total and permanent disability as determined by the Committee
pursuant to Code section 22(e)(3).
“EBITDA” means earnings before interest, taxes, depreciation and amortization.
“Employee” means any person, including an officer, who is employed by the
Company or any Affiliate.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exercise Price” means the price per Share at which the Shares subject to an
Option may be purchased upon exercise of the Option.
“Incentive Stock Option” means an option to purchase Shares granted by the
Committee pursuant to the terms of the Plan that is intended to qualify under
Code section 422.
“Market Value” means the price at which the Shares were last sold on the date in
question (or, if there is no reported sale on such date, on the last preceding
date on which any reported sale occurred) of Shares on the Nasdaq Global Market,
or, if the Shares are not listed on the Nasdaq Global Market, on the principal
exchange on which the Shares are listed for trading, or, if the Shares are not
then listed for trading on any exchange, the mean between the closing high bid
and low asked quotations of one Share on the date in question as reported by
NASDAQ or any similar system then in use, or, if no such quotations are
available, the fair market value on such date of one Share as the Committee
shall determine.
“Non-Qualified Stock Option” means an option to purchase Shares granted by the
Committee pursuant to the terms of the Plan, which option is not intended to
qualify under Code section 422.
“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
“Participant” means any individual selected by the Committee to receive an
Award.
“Performance Cycle” means the period of time, designated by the Committee, over
which the achievement of any Performance Goals are to be measured.

 

3



--------------------------------------------------------------------------------



 



“Performance Goals” means any one or more of the following financial criteria
which may be determined on a Company-wide, departmental, divisional or regional
basis and which may be measured by using average amounts for the criteria, in
absolute terms, by reference to internal targets or by comparison to a group of
other companies designated by the Committee:

  •  
Return on assets
    •  
Return on equity
    •  
Return on capital
    •  
Return on revenues
    •  
Cash return on tangible equity
    •  
Net income
    •  
Operating income
    •  
Efficiency ratio
    •  
Loan portfolio growth
    •  
Core deposit growth
    •  
Cash flow
    •  
Book value
    •  
Stock price performance
    •  
Earnings per share
    •  
Price earnings ratio
    •  
Credit quality
    •  
Net interest margin
    •  
Non-interest income
    •  
Core earnings
    •  
Total shareholder return

“Performance Shares” means Shares awarded pursuant to Section 13 of the Plan.
“Performance Unit” means an Award granted to a Participant pursuant to
Section 13 of the Plan.
“Plan” means the Integra Bank Corporation 2007 Equity Incentive Plan.
“Reorganization” means the liquidation or dissolution of the Company, or any
merger, consolidation or combination of the Company (other than a merger,
consolidation or combination in which the Company is the continuing entity and
which does not result in the outstanding Shares being converted into or
exchanged for different securities, cash or other property or any combination
thereof).
“Restricted Period” means the period of time selected by the Committee for the
purpose of determining when restrictions are in effect under Section 12 of the
Plan with respect to Restricted Shares.
“Restricted Shares” means Shares that have been contingently awarded to a
Participant by the Committee subject to the restrictions referred to in
Section 12 of the Plan, so long as such restrictions are in effect.
“Retirement” means, in the case of an Employee, a termination of Continuous
Service by reason of the Employee’s retirement on or after the Employee’s 55th
birthday if the Employee has completed five years of Continuous Service.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” means the shares of common stock, no par value, of the Company.
“Stock SARs” means an Award granted pursuant to Section 14 of the Plan.
3. Administration; Performance Conditions. The Plan will be administered by the
Compensation Committee of the Board of Directors, which will consist of two or
more members of the Board, each of whom will be a “non-employee director” as
provided under Rule 16b-3 of the Exchange Act, and an “outside director” as
provided under Code section 162(m). The members of the Committee will be
appointed by the Board. Except as limited by the express provisions of the Plan,
the Committee will have sole and complete authority and discretion to (a) select
Participants and grant Awards; (b) determine the number of Shares to be subject
to types of Awards generally, as well as to individual Awards granted under the
Plan; (c) determine the terms and conditions upon which Awards will be granted
under the Plan; (d) prescribe the form and terms of Award Agreements;
(e) establish procedures and regulations for the administration of the Plan;
(f) interpret the Plan; and (g) make all determinations deemed necessary or
advisable for the administration of the Plan.
A majority of the Committee will constitute a quorum, and the acts of a majority
of the members present at any meeting at which a quorum is present, or acts
approved in writing by all members of the Committee without a meeting, will be
acts of the Committee. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan will be final, conclusive, and binding on
all persons, and will be given the maximum deference permitted by law.

 

4



--------------------------------------------------------------------------------



 



The Committee may delegate to one or more other directors of the Company,
including directors who do not qualify as “non-employee directors,” the
authority, subject to such terms and limitations as the Committee shall
determine and guidelines set forth in Plan to grant Awards to, or to cancel,
modify, waive rights with respect to, alter, discontinue, suspend or terminate
Awards held by, Employees who are not officers or directors of the Company for
purposes of Section 16 of the Exchange Act; provided, however, that any
delegation shall conform with the requirements of applicable law and with the
requirements, if any, of the National Association of Securities Dealers, Inc. or
any exchange on which the Company’s Shares may be traded.
The Committee may condition any Award, other than an Award of Incentive Stock
Options, upon the achievement of any one or more of the Performance Goals
measured over a Performance Cycle designated by the Committee.
4. Participants. The Committee may select from time to time Participants in the
Plan from those officers, Directors, and Employees of the Company or its
Affiliates who, in the opinion of the Committee, have the capacity for
contributing in a substantial measure to the successful performance of the
Company or its Affiliates.
5. Substitute Options. In the event the Company or an Affiliate consummates a
transaction described in Code Section 424(a), persons who become Employees or
Directors on account of such transaction may be granted Options in substitution
for Options granted by the former employer. The Committee, in its sole
discretion and consistent with Code Section 424(a) shall determine the Exercise
Price of the substitute Options, but in no event shall the Exercise Price of the
substitute Options be lower than the Market Value, as of the date that the
substitute Options are granted, of the Shares that may be purchased pursuant to
the substitute Options.
6. Shares Subject to Plan, Limitations on Grants and Exercise Price. Subject to
adjustment by the operation of Section 16 hereof:
(a) The maximum number of Shares that may be issued with respect to Awards made
under the Plan is 1,000,000 Shares, no more than 100,000 of which may be issued
pursuant to Awards granted in the form of Incentive Stock Options. The number of
Shares that may be granted under the Plan to any Participant during any year
under all forms of Awards will not exceed 200,000 Shares.
(b) The Shares with respect to which Awards may be made under the Plan may
either be authorized and unissued Shares or issued Shares heretofore or
hereafter reacquired and held as treasury Shares. Any Award that expires,
terminates or is surrendered for cancellation, or with respect to Restricted
Shares, which is forfeited (so long as any cash dividends paid on such Shares
are also forfeited), may be subject to new Awards under the Plan with respect to
the number of Shares as to which a termination or forfeiture has occurred.
Additionally, Shares that are withheld by the Company or delivered by the
Participant to the Company in order to satisfy payment of the Exercise Price or
any tax withholding obligation and Shares granted pursuant to an Award Agreement
which is subsequently settled in cash rather than Shares, may be subject to new
Awards under the Plan.
(c) Notwithstanding any other provision under the Plan, the Exercise Price for
any Incentive Stock Option awarded under the Plan may not be less than the
Market Value of the Shares.
(d) In connection with the granting of an Award, the number of Shares available
for issuance under this Plan shall be reduced by the number of Shares in respect
of which the Award is granted or denominated; provided, however, that, with
respect to a Stock SAR, the number of Shares available for issuance under this
Plan shall be reduced only by the number of Shares issued in settlement.

 

5



--------------------------------------------------------------------------------



 



(e) If any Option is exercised by tendering previously acquired Shares to the
Company as full or partial payment of the Exercise Price, the number of Shares
available for issuance under this Plan shall be increased by the number of
Shares so tendered.
(f) Whenever any outstanding other Award (or portion thereof) shall expire,
lapse, be cancelled, or is otherwise terminated for any reason, without having
been exercised or payment having been made in respect of the entire Award, the
Shares allocable to the expired, lapsed, cancelled, settled or otherwise
terminated portion of the Award may again be the subject of other Awards granted
under this Plan.
7. General Terms and Conditions of Options.
(a) The Committee will have full and complete authority and discretion, except
as expressly limited by the Plan, to grant Options and to prescribe the terms
and conditions (which need not be identical among Participants) of the Options;
provided, however, that the Committee shall not enter into any Award Agreement
that includes terms or conditions that would subject the Participant to gross
income inclusion, interest, or additional tax pursuant to Code Section 409A.
Each Option will be evidenced by an Award Agreement that will specify: (i) the
Exercise Price, (ii) the number of Shares subject to the Option, (iii) the
expiration date of the Option, (iv) the manner, time and rate (cumulative or
otherwise) of exercise of the Option, (v) the restrictions, if any, to be placed
upon the Option or upon Shares that may be issued upon exercise of the Option,
(vi) the conditions, if any, under which a Participant may transfer or assign
Options, and (vii) any other terms and conditions as the Committee, in its sole
discretion, may determine.
(b) The Committee shall not, without the further approval of the shareholders of
the Company, authorize the amendment of any outstanding Option Award Agreement
to reduce the Exercise Price. Furthermore, no Option shall be cancelled and
replaced with an Option having a lower Exercise Price without further approval
of the shareholders of the Company.
8. Exercise of Options.
(a) Except as provided in Section 18, an Option granted under the Plan will be
exercisable only by the Participant, and except as provided in Section 9 of the
Plan, no Option may be exercised unless at the time the Participant exercises
the Option, the Participant has maintained Continuous Service since the date of
the grant of the Option.
(b) To exercise an Option under the Plan, the Participant must give written
notice to the Company specifying the number of Shares with respect to which the
Participant elects to exercise the Option together with full payment of the
Exercise Price. The date of exercise will be the date on which the notice is
received by the Company. Payment may be made either (i) in cash (including
check, bank draft or money order), (ii) by tendering Shares already owned by the
Participant for at least six (6) months prior to the date of exercise and having
a Market Value on the date of exercise equal to the Exercise Price,
(iii) through the delivery of a notice that the Participant has placed a market
sell order with a broker with respect to Shares issuable upon exercise of the
Option and the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company to cover the Exercise Price, or (iv) by any
other means determined by the Committee in its sole discretion.

 

6



--------------------------------------------------------------------------------



 



9. Termination of Options. Unless otherwise specifically provided elsewhere in
the Plan or by the Committee in the Award Agreement or any amendment thereto,
Options will terminate as provided in this Section.
(a) Unless sooner terminated under the provisions of this Section, Options will
expire on the earlier of the date specified in the Award Agreement or the
expiration of ten (10) years from the date of grant.
(b) If the Continuous Service of a Participant is terminated for reason of
Retirement, the Participant may exercise all Options that are vested or that
vest in full within the period of thirty-six months (36) months immediately
succeeding the Participant’s Retirement. Any unvested Options remaining at the
end of the 36-month post-retirement period will be forfeited by the Participant.
(c) If the Continuous Service of a Participant is terminated for Cause, all
rights under any Options granted to the Participant will terminate immediately
upon the Participant’s cessation of Continuous Service, and the Participant will
(unless the Committee, in its sole discretion, waives this requirement) repay to
the Company within ten (10) days the amount of any gain realized by the
Participant upon any exercise of an Option, awarded under the Plan, within the
90-day period prior to the cessation of Continuous Service.
(d) If the Continuous Service of a Participant is terminated voluntarily by the
Participant for any reason other than death, Disability, or Retirement, the
Participant may exercise outstanding Options to the extent that the Participant
was entitled to exercise the Options at the date of cessation of Continuous
Service, but only within the period of three (3) months immediately succeeding
the Participant’s cessation of Continuous Service, and in no event after the
applicable expiration dates of the Options.
(e) If the Continuous Service of a Participant is terminated by the Company
without Cause, the Participant may exercise outstanding Options to the extent
that the Participant was entitled to exercise the Options at the date of
cessation of Continuous Service, but only within the period of three (3) months
immediately succeeding the Participant’s cessation of Continuous Service, and in
no event after the applicable expiration dates of the Options; provided,
however, that if a Participant is terminated by the Company without Cause within
twelve months after a Change in Control, such Participant may exercise
outstanding Options to the extent he or she was entitled to exercise the Options
at the date of cessation of Continuous Service, within the period of one
(1) year immediately succeeding the cessation of Continuous Service but in no
event after the applicable expiration dates of the Options.
(f) In the event of the Participant’s death or Disability, all Options
heretofore granted and not fully exercisable will become exercisable in full and
the Participant or the Participant’s beneficiary, as the case may be, may
exercise such Options within the period of one (1) year immediately succeeding
the Participant’s cessation of Continuous Service by reason of death or
Disability, and in no event after the applicable expiration date of the Options.
(g) Notwithstanding the provisions of the foregoing paragraphs of this Section
9, the Committee may, in its sole discretion, establish different terms and
conditions pertaining to the effect of the cessation of Continuous Service, to
the extent permitted by applicable federal and state law. Additionally,
notwithstanding the provisions of the foregoing paragraphs of this Section 9,
the Committee may, in its sole discretion, allow the exercise of an expired
Option if the Committee determines that: (i) the expiration was solely the
result of the Company’s inability to execute the exercise of an Option due to
conditions beyond the Company’s control, and (ii) the Participant made valid and
reasonable efforts to exercise the Award. In the event the Committee makes such
a determination, the Company shall allow the exercise to occur as promptly as
possible following its receipt of exercise instructions subsequent to such
determination.

 

7



--------------------------------------------------------------------------------



 



10. Restrictive Covenants. In its discretion, the Committee may condition the
grant of any Option under the Plan upon the Participant agreeing to reasonable
covenants in favor of the Company and/or any Affiliate (including, without
limitation, covenants not to compete, not to solicit employees and customers,
and not to disclose confidential information) that may have effect following the
termination of employment with the Company or any Affiliate, and after the
Option has been exercised, including, without limitation, the requirement to
disgorge any profit, gain or other benefit received upon exercise of the Option
prior to any breach of any covenant.
11. Incentive Stock Options.
(a) Incentive Stock Options may be granted only to Participants who are
Employees. Any provisions of the Plan to the contrary notwithstanding, (i) no
Incentive Stock Option will be granted more than ten (10) years from the earlier
of the date the Plan is adopted by the Board of Directors of the Company or
approved by the Company’s shareholders, (ii) no Incentive Stock Option will be
exercisable more than ten (10) years from the date the Incentive Stock Option is
granted, (iii) the Exercise Price of any Incentive Stock Option will not be less
than the Market Value per Share on the date such Incentive Stock Option is
granted, (iv) any Incentive Stock Option will not be transferable by the
Participant to whom such Incentive Stock Option is granted other than by will or
the laws of descent and distribution and will be exercisable during the
Participant’s lifetime only by such Participant, (v) no Incentive Stock Option
will be granted that would permit a Participant to acquire, through the exercise
of Incentive Stock Options in any calendar year, under all plans of the Company
and its Affiliates, Shares having an aggregate Market Value (determined as of
the time any Incentive Stock Option is granted) in excess of $100,000
(determined by assuming that the Participant will exercise each Incentive Stock
Option on the date that such Option first becomes exercisable), and (vi) no
Incentive Stock Option may be exercised more than three (3) months after the
Participant’s cessation of Continuous Service (one (1) year in the case of
Disability) for any reason other than death. Notwithstanding the foregoing, in
the case of any Participant who, at the date of grant, owns shares possessing
more than 10% of the total combined voting power of all classes of capital stock
of the Company or any Affiliate, the Exercise Price of any Incentive Stock
Option will not be less than 110% of the Market Value per Share on the date such
Incentive Stock Option is granted and such Incentive Stock Option shall not be
exercisable more than five years from the date such Incentive Stock Option is
granted.
(b) Notwithstanding any other provisions of the Plan, if for any reason an
Option granted under the Plan that is intended to be an Incentive Stock Option
fails to qualify as an Incentive Stock Option, such Option will be deemed to be
a Non-Qualified Stock Option, and such Option will be deemed to be fully
authorized and validly issued under the Plan.
12. Terms and Conditions of Restricted Shares. The Committee will have full and
complete authority, subject to the limitations of the Plan, to grant Awards of
Restricted Shares and to prescribe the terms and conditions (which need not be
identical among Participants) in respect of the Awards. Unless the Committee
otherwise specifically provides in the Award Agreement, an Award of Restricted
Shares will be subject to the following provisions:
(a) At the time of an Award of Restricted Shares, the Committee will establish
for each Participant a Restricted Period during which, or at the expiration of
which, the Restricted Shares will vest. Subject to paragraph (e) of this
Section, the Participant will have all the rights of a shareholder with respect
to the Restricted Shares, including, but not limited to, the right to receive
all dividends paid on the Restricted Shares and the right to vote the Restricted
Shares. The Committee will have the authority, in its discretion, to accelerate
the time at which any or all of the restrictions will lapse with respect to any
Restricted Shares prior to the expiration of the Restricted Period, or to remove
any or all restrictions, whenever it may determine that such action is
appropriate by reason of changes in applicable tax or other laws or other
changes in circumstances occurring after the commencement of the Restricted
Period.
(b) Subject to Section 17, if a Participant ceases Continuous Service for any
reason other than death or disability, before the Restricted Shares have vested,
a Participant’s rights with respect to the unvested portion of the Restricted
Shares will terminate and be returned to the Company.
(c) Subject to Section 17, if a Participant ceases Continuous Service by reason
of death or Disability before any Restricted Period has expired, the Restricted
Shares will become fully vested.

 

8



--------------------------------------------------------------------------------



 



(d) Each certificate issued in respect to Restricted Shares will be registered
in the name of the Participant and deposited by the Participant, together with a
stock power endorsed in blank, with the Company and will bear the following (or
a similar) legend:
“The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) contained in the
Integra Bank Corporation 2007 Equity Incentive Plan, and an Award Agreement
entered into between the registered owner and Integra Bank Corporation. Copies
of the Plan and Award Agreement are on file in the office of the Secretary of
Integra Bank Corporation.”
(e) At the time of an Award of Restricted Shares, the Participant will enter
into an Award Agreement with the Company in a form specified by the Committee
agreeing to the terms and conditions of the Award.
(f) At the time of an Award of Restricted Shares, the Committee may, in its
discretion, determine that the payment to the Participant of dividends declared
or paid on the Restricted Shares by the Company, or a specified portion thereof,
will be deferred until the earlier to occur of (i) the lapsing of the
restrictions imposed with respect to the Restricted Shares, or (ii) the
forfeiture of such Restricted Shares under paragraph (b) of this Section, and
will be held by the Company for the account of the Participant until such time.
In the event of deferral, there will be credited at the end of each year (or
portion thereof) interest on the amount of the account at the beginning of the
year at a rate per annum as the Committee, in its discretion, may determine.
Payment of deferred dividends, together with accrued interest, will be made upon
the earlier to occur of the events specified in (i) and (ii) of this paragraph.
The Committee’s authority, however, to accelerate the lapse of restrictions or
to remove restrictions on Restricted Shares, pursuant to paragraph (a) of this
Section, shall not apply to accelerate the payment of any deferred dividends on
the Restricted Shares.
(g) At the expiration of the restrictions imposed by this Section, the Company
will redeliver to the Participant the certificate(s) and stock powers, deposited
with the Company pursuant to paragraph (c) of this Section and the Shares
represented by the certificate(s) will be free of all restrictions.
(h) No Award of Restricted Shares may be assigned, transferred or encumbered.
13. Performance Shares and Performance Units.
(a) The Committee, in its sole discretion, may from time to time authorize the
grant of Performance Shares and Performance Units upon the achievement of
performance goals (which may be cumulative and/or alternative) within a
designated Performance Cycle as may be established, in writing, by the Committee
based on any one or any combination of the Performance Goals.
(b) In the case of Performance Units, the Committee shall determine the value of
Performance Units under each Award.
(c) As determined in the discretion of the Committee, performance goals may
differ among Participants and/or relate to performance on a Company-wide or
divisional basis.
(d) At such time as it is certified, in writing, by the Committee that the
Performance Goals established by the Committee have been attained or otherwise
satisfied within the Performance Cycle, the Committee will authorize the payment
of Performance Shares or Performance Units in the form of cash or Shares
registered in the name of the Participant, or a combination of cash and Shares,
equal to the value of the Performance Shares or Performance Units at the end of
the Performance Cycle. Payment shall be made in a lump sum no later than the
15th day of the third month following the end of the calendar year in which the
applicable Performance Cycle ends.

 

9



--------------------------------------------------------------------------------



 



(e) The grant of an Award of Performance Shares or Performance Units will be
evidenced by an Award Agreement containing the terms and conditions of the Award
as determined by the Committee. To the extent required under Code section
162(m), the business criteria under which Performance Goals are determined by
the Committee will be resubmitted to shareholders for reapproval no later than
the first shareholder meeting that occurs in the fifth year following the year
in which shareholders previously approved the Plan.
(f) Subject to Section 17, if the Participant ceases Continuous Service before
the end of a Performance Cycle for any reason other than Disability or death,
the Participant will forfeit all rights with respect to any Performance Shares
or Performance Units that were being earned during the Performance Cycle. The
Committee, in its sole discretion, may establish guidelines providing that if a
Participant ceases Continuous Service before the end of a Performance Cycle by
reason of Disability or death, the Participant will be entitled to a prorated
payment with respect to any Performance Shares or Performance Units that were
being earned during the Performance Cycle.
14. Stock SARs.
(a) The Committee may, from time to time, authorize the grant of stock
appreciation rights that are denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to, Shares (including,
without limitation, securities convertible into Shares) as are deemed by the
Committee to be consistent with the purposes of the Plan (“Stock SARs”). Subject
to the terms of the Plan, the Committee shall determine the terms and conditions
of such Awards.
(b) Upon exercise of vested Stock SARs, the following procedure will govern the
determination of the number of Shares that settle the exercise of the Award:
(i) The number of Stock SARs exercised is multiplied by the dollar amount by
which the Market Value of a Share of common stock on the date of exercise
exceeds the Base Value of a Share.
(ii) A portion of the dollar amount calculated in Section 14(b)(i) is withheld
for income tax purposes; the amount to be determined by the Committee consistent
with federal and state income tax withholding guidelines.
(iii) The dollar amount remaining after the calculation in Section 14(b)(ii) is
divided by the Market Value of a Share on the date of exercise to determine the
number of Shares delivered to the Participant to settle the exercise of the
Stock SARs. Such delivery of Shares will always be denominated in whole shares.
The dollar value of any fractional Share resulting from the previous
calculations is distributed to the Participant in the form of cash.
(c) Unless otherwise specifically provided elsewhere in the Plan or by the
Committee in the Award Agreement or any amendment thereto, Stock SARs will
terminate at the same times and upon the same terms and conditions as are
provided for Options under Section 9.
15. Adjustments Upon Changes in Capitalization. In the event of any change in
the outstanding Shares subsequent to the effective date of the Plan by reason of
any reorganization, recapitalization, stock split, stock dividend, combination
or exchange of shares, merger, consolidation or any change in the corporate
structure or Shares of the Company, the maximum aggregate number and class of
Shares as to which Awards may be granted under the Plan and the number and class
of Shares, and the exercise price of Options and Base Value of Stock SARs, with
respect to which Awards theretofore have been granted under the Plan will be
appropriately adjusted by the Committee to prevent the dilution or diminution of
Awards. The Committee’s determination with respect to any adjustments will be
conclusive. Any Shares or other securities received, as a result of any of the
foregoing, by a Participant with respect to Restricted Shares will be subject to
the same restrictions and the certificate(s) or other instruments representing
or evidencing the Shares or other securities will be legended and deposited with
the Company in the manner provided in Section 12 of this Agreement.

 

10



--------------------------------------------------------------------------------



 



16. Effect of Reorganization. Unless otherwise provided by the Committee in the
Award Agreement, Awards will be affected by a Reorganization as follows:
(a) If the Reorganization is a dissolution or liquidation of the Company then
(i) the restrictions on Restricted Shares will lapse and (ii) each outstanding
Option and Stock SAR Award will terminate, but each Participant to whom the
Award was granted will have the right, immediately prior to the dissolution or
liquidation, to exercise the Option or Stock SAR in full, notwithstanding the
provisions of Section 11, and the Company will notify each Participant of such
right within a reasonable period of time prior to any dissolution or
liquidation.
(b) If the Reorganization is a merger or consolidation, upon the effective date
of the Reorganization (i) each Participant will be entitled, upon exercise of an
Option or Stock SAR in accordance with all of the terms and conditions of the
Plan, to receive in lieu of Shares, shares or other securities or consideration
as the holders of Shares are entitled to receive pursuant to the terms of the
Reorganization; and (ii) each holder of Restricted Shares will be entitled to
receive shares or other securities as the holders of Shares received which will
be subject to the restrictions set forth in Section 12 (unless the Committee
accelerates the lapse of such restrictions) and the certificate(s) or other
instruments representing or evidencing the shares or other securities shall be
legended and deposited with the Company in the manner provided in Section 12 of
this Plan.
The adjustments contained in this Section and the manner of application of such
provisions will be determined solely by the Committee.
17. Effect of Change of Control.
(a) If the Continuous Service of any Participant of the Company or any Affiliate
is involuntarily terminated, for whatever reason, at any time within twelve
(12) months after a Change in Control, unless the Committee has otherwise
provided in the Award Agreement, (i) any Restricted Period with respect to an
Award of Restricted Shares will lapse upon the Participant’s termination of
Continuous Service and all Restricted Shares will become fully vested in the
Participant to whom the Award was made; and (ii) with respect to Performance
Shares and Performance Units, the Participant will be entitled to receive a
prorata payment to the same extent as if the Participant ceases Continuous
Service by reason of death or Disability under Section 13 of the Plan.
(b) If a tender offer or exchange offer for Shares (other than such an offer by
the Company) is commenced, or if a Change in Control occurs, unless the
Committee has otherwise provided in the Award Agreement, all Option and Stock
SAR Awards theretofore granted and not fully exercisable will become exercisable
in full upon the happening of such event and will remain exercisable in
accordance with their terms; provided, however, that no Options or Stock SARs
which have previously been exercised or otherwise terminated will become
exercisable.
18. Assignments and Transfers. No Award nor any right or interest of a
Participant in any Award under the Plan may be assigned, encumbered or
transferred otherwise than by will or the laws of descent and distribution.
Notwithstanding the foregoing, the Committee may, in its sole discretion, set
forth in an Award Agreement at the time of grant or thereafter, that the Award
(other than Incentive Stock Options) may be transferred to members of the
Participant’s immediate family, to one or more trusts solely for the benefit of
such immediate family members and to partnerships in which such family members
or trusts are the only partners. For this purpose, immediate family means the
Participant’s spouse, parents, children, step-children, grandchildren and legal
dependents. Any transfer of an Award under this provision will not be effective
until notice of such transfer is delivered to the Company.

 

11



--------------------------------------------------------------------------------



 



19. Employee Rights Under the Plan. No officer, Director, Employee or other
person will have a right to be selected as a Participant nor, having been so
selected, to be selected again as a Participant, and no officer, Director,
Employee or other person will have any claim or right to be granted an Award
under the Plan or under any other incentive or similar plan of the Company or
any Affiliate. Neither the Plan nor any action taken under the Plan will be
construed as giving any Employee any right to be retained in the employ of the
Company or any Affiliate.
20. Delivery and Registration of Shares. The Company’s obligation to deliver
Shares with respect to an Award will, if the Committee requests, be conditioned
upon the receipt of a representation as to the investment intention of the
Participant to whom such Shares are to be delivered, in such form as the
Committee will determine to be necessary or advisable to comply with the
provisions of the Securities Act or any other applicable federal or state
securities laws. It may be provided that any representation requirement will
become inoperative upon a registration of the Shares or other action eliminating
the necessity of the representation under the Securities Act or other state
securities laws. The Company will not be required to deliver any Shares under
the Plan prior to (a) the admission of such Shares to listing on any stock
exchange or system on which Shares may then be listed, and (b) the completion of
any registration or other qualification of the Shares under any state or federal
law, rule or regulation, as the Company determines to be necessary or advisable.
21. Withholding Tax. Prior to the delivery of any Shares or cash pursuant to an
Award, the Company has the right and power to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable tax withholding requirements. The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
or require a Participant to satisfy all or part of the tax withholding
obligations in connection with an Award by (a) having the Company withhold
otherwise deliverable Shares, or (b) delivering to the Company Shares already
owned for a period of at least six months and having a value equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount that the Committee determines, not to exceed the
amount determined by using the maximum federal, state or local marginal income
tax rates applicable to the Participant with respect to the Award on the date
that the amount of tax to be withheld is to be determined for these purposes.
For these purposes, the value of the Shares to be withheld or delivered will be
equal to the Market Value as of the date that the taxes are required to be
withheld.
22. Deferrals. Notwithstanding any other provision of the Plan, the Committee
may permit (upon timely election by the Participant) or require a Participant to
defer such Participant’s receipt of the payment of cash or the delivery of
Shares that would otherwise be due to such Participant by virtue of the lapse or
waiver of restrictions with respect to Restricted Shares, or the satisfaction of
any requirements or goals with respect to Performance Units or Performance
Shares. If any such deferral election is required or permitted, the Committee
shall establish rules and procedures for such payment deferrals that satisfy the
applicable standards for nonqualified deferred compensation plans established by
Code Section 409A and its interpretive regulations and other regulatory
guidance.
23. Termination, Amendment and Modification of Plan. The Board may at any time
terminate, and may at any time and from time to time and in any respect amend or
modify the Plan; provided, however, that to the extent necessary and desirable
to comply with Rule 16b-3 under the Exchange Act or Code section 422 (or any
other applicable law or regulation, including requirements of any stock exchange
or quotation system on which the Company’s common stock is listed or quoted),
shareholder approval of any Plan amendment will be obtained in the manner and to
the degree as is required by the applicable law or regulation; and provided
further, that no termination, amendment or modification of the Plan will in any
manner affect any Award theretofore granted pursuant to the Plan without the
consent of the Participant to whom the Award was granted or the transferee of
the Award.
24. Effective Date and Term of Plan. The Plan will become effective upon its
adoption by the Board of Directors and shareholders of the Company. Unless
sooner terminated pursuant to Section 22, no further Awards may be made under
the Plan after April 18, 2017.

 

12



--------------------------------------------------------------------------------



 



25. Code Section 409A.
(a) If as of the date his employment terminates, a Participant is a “key
employee” within the meaning of Code Section 416(i), without regard to paragraph
416(i)(5) thereof, and if the Company has stock that is publicly traded on an
established securities market or otherwise, any deferred compensation payments
otherwise payable under this Plan because of his termination of Continuous
Service (for reasons other than death or Disability) will be suspended until,
and will be paid to the Participant on, the first day of the seventh month
following the month in which the Participant’s last day of employment occurs.
For purposes of this Plan, “deferred compensation” means compensation provided
under a nonqualified deferred compensation plan as defined in, and subject to,
Code Section 409A.
(b) The Plan and Award Agreements shall be interpreted and applied in a manner
consistent with the applicable standards for nonqualified deferred compensation
plans established by Code Section 409A and its interpretive regulations and
other regulatory guidance. To the extent that any terms of the Plan or an Award
Agreement would subject the Participant to gross income inclusion, interest, or
additional tax pursuant to Code Section 409A, those terms are to that extent
superseded by, and shall be adjusted to the minimum extent necessary to satisfy,
the applicable Code Section 409A standards.
26. Governing Law. Except as provided in Section 25, the Plan and Award
Agreements will be construed in accordance with and governed by the internal
laws of the State of Indiana. The Committee may provide that any dispute as to
any Award shall be presented and determined in such forum as the Committee may
specify, including through binding arbitration.
27. Repricing of Options. Nothing in this Plan shall permit the repricing of any
outstanding options other than (a) with the prior approval of the Company’s
shareholders, or (b) pursuant to Sections 15 and 16. The foregoing restriction
shall also apply to any other transaction which would be treated as a repricing
of outstanding options under generally accepted accounting principles.
28. Prior Plans. Following the effective date of this Plan, the Company shall
not make any additional awards under the Integra Bank Corporation 2003 Stock
Option and Incentive Plan or the Integra Bank Corporation 1999 Stock Option and
Incentive Plan.

 

13